Citation Nr: 0718686	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  00-14 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.    


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel
INTRODUCTION

The veteran had active military service from March 1965 to 
May 1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Honolulu, Hawaii.  The veteran currently resides 
within the jurisdiction of the Manila VARO.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2004.  

This case was remanded by the Board in December 2004.  By a 
subsequent decision, dated in December 2005, the Board 
concluded that new and material evidence had been received 
sufficient to reopen the previously denied claim of service 
connection for post-traumatic stress disorder (PTSD).  In 
that same decision, the Board directed that additional 
development be undertaken with respect to the underlying 
issue of entitlement to service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the December 2005 remand noted above, the Board observed 
that it was the veteran's contention that his PTSD was the 
result of the experiences he had during his stay at hospitals 
due to a dislocated right shoulder, being kicked in the chest 
by a soldier who had had his legs amputated, having suffered 
the loss of a close friend who died in combat, being placed 
on guard duty of other soldiers who had deserted, and while 
performing his assigned duties in the mail room in Okinawa.  
He claimed he was traumatized by these experiences and as a 
result he began drinking and fighting.

It was noted in the December 2005 remand that the veteran's 
service medical records showed that he was hospitalized for 
right shoulder surgery as contended.  The post-service 
statements from the veteran, along with the history he had 
provided during medical evaluations, described his emotional 
response to his exposure to soldiers wounded in combat.  The 
Board did not dispute that the veteran saw severely wounded 
soldiers while hospitalized.  The other claimed in-service 
stressors were either not confirmed by service records or 
could not be confirmed due to their anecdotal nature (e.g., 
being kicked in the chest by a soldier who had had his legs 
amputated).

According to the Board, the medical evidence of record was 
conflicting as to whether the veteran met the diagnostic 
criteria for PTSD.  The VA examiner who evaluated the veteran 
in June 1999 diagnosed major depression; alcohol and cannabis 
abuse, rather than PTSD.  VA post-service medical records, 
however, showed a diagnosis of PTSD since 1998 and an October 
2004 psychiatric examination resulted in a diagnosis of PTSD.  
The Board concluded that a current diagnosis of PTSD was 
established.  The question that remained was whether the 
veteran's PTSD was due to his being exposed to wounded 
solders while hospitalized.

Although there was some medical evidence that the PTSD 
diagnosis was secondary to the veteran's heart condition, and 
a VA psychiatric examination did not result in a diagnosis of 
PTSD, there was other competent evidence that showed a firm 
diagnosis of PTSD and suggested a link between PTSD and 
service.

A June 1999 private medical report provided a diagnosis of 
moderately severe PTSD secondary to having served in Vietnam 
and exacerbated by his heart disability.  In September 2004, 
a psychiatrist indicated that further evaluation was 
warranted to determine if the veteran had PTSD.  After a more 
thorough examination in October 2004, the same psychiatrist 
concluded that the veteran met the diagnostic criteria for 
PTSD and suggested a link to service.  As to the latter part 
of the opinion, she opined that the veteran's PTSD "may not 
be utmost war-oriented", but it was also noted that the 
veteran had been severely affected by seeing wounded soldiers 
while hospitalized. There was no indication that that 
psychiatrist reviewed any of the veteran's service and post-
service medical records, to include the VA psychiatric 
examination that found that the veteran did not meet the 
diagnostic criteria for PTSD.

Given the conflicting nature of the evidence, and because the 
most recent psychiatrist's opinion was not based on a full 
review of the evidence of record, it was the Board's 
determination that VA psychiatric and psychological 
examinations were required for a determination on the merits 
of the present claim.  See 38 U.S.C.A. § 5103A(d).  Thus, the 
Board remanded this case and requested that the veteran 
undergo VA psychiatric and psychological examinations for the 
purpose of determining whether he had PTSD linked to service.   

In August 2006, the AMC sent a letter, by regular mail, to 
the veteran's most current address of record in care of his 
representative, the Veterans of Foreign Wars of the United 
States (VFW).  However, the letter was returned by the United 
States Postal Service marked" insufficient address; return 
to sender."  

In September and October 2006 letters sent to the veteran's 
most current address of record, which, as stated above, was 
in care of the VFW, the VA Medical Center in Pasay City 
advised him of VA examinations scheduled in September and 
October 2006, respectively.  These notice letters to the 
veteran were not returned by the United States Postal Service 
as undeliverable.  The veteran failed to report to the VA 
examinations.  

In December 2006, the AMC sent a supplemental statement of 
the case (SSOC), by regular mail, to the veteran's 
aforementioned most current address.  However, the SSOC was 
returned by the United States Postal Service marked 
"insufficient address."  

In light of the above, it appears that the veteran's current 
address is unknown.  While the appellant is required to keep 
VA informed of his whereabouts (see, e.g., Hyson v. Brown, 5 
Vet. App. 262, 265 (1993)), in addition to the veteran's 
psychiatric history, the Board observes that pertinent 
provisions of Manual M21-1 specifically address the actions 
that need to be taken when the veteran's address is unknown.  
See M21-1, Part III, Change 115 (March 2004) par. 1.04f, 
"Address Unknown."  The AMC/RO has not yet had the 
opportunity to carry out the specified development as 
proscribed by Manual M21-1, Part III, Change 115 (March 2004) 
par. 1.04f.  This must be done.      

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must contact the veteran's 
representative, the VFW, and request 
information regarding the veteran's 
current mailing address.  If the address 
is unavailable, a negative reply is 
requested.

2.  If the veteran's representative is 
unable to provide the AMC/RO with the 
veteran's current mailing address, the 
AMC/RO must consult M21-1, Part III, 
Change 115 (March 2004) par. 1.04f, 
"Address Unknown" regarding the need for 
additional development in cases where the 
veteran's address is unknown.  
Specifically, the AMC/RO is requested to 
complete the following actions:

(a) Review the file to ensure the current 
address was used.

(b) Perform a SINQ to determine if either 
the pending issue or master record address 
is different from that of the returned 
mail.  If so, fully update BDN as 
appropriate, document the change of 
address for the claims file, and re-mail 
the returned correspondence to the new 
address.

(c) Access Share to determine if Social 
Security has a better address.  If a new 
address is found, update BDN, document the 
change of address for the claims file, and 
re- mail the returned correspondence to 
the new address.

(d) Utilize the Internet web address 
locator service for the returned mail. If 
a better address is obtained, update BDN, 
document the change, and re-mail the 
returned correspondence to the new 
address.

(e) Check if benefits are being paid by 
direct deposit.  If so, fax or mail a copy 
of the letter that provides VA authority 
to obtain address information from the 
bank.   See M21-1, Part IV, chapter 31, 
addendum B.  When a reply is received, 
update BDN and re-mail the returned 
correspondence to the new address.

Any records or information obtained must 
be made part of the claims folder.  If 
records or information are unavailable 
from any sources, a written negative reply 
must be obtained and associated with the 
claims file.

3.  Thereafter, if and only if, the 
veteran's current address is obtained, the 
AMC/RO must ensure compliance with the 
Veterans Claims Assistance Act of 2000 
(VCAA), to include the Court of Appeals 
for Veterans Claims' (Court) holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

4.  After any additional evidence has been 
received and associated with the claims 
file, the veteran should be scheduled for 
VA psychiatric and psychological 
examinations for the purpose of 
determining whether he has PTSD linked to 
service.  The AMC/RO should send the 
claims file to the psychiatrist and 
psychologist for review, and they should 
indicate that the claims file was 
reviewed.  Following a review of the 
relevant evidence in the claims file, the 
mental status examination and any tests 
that are deemed necessary, both examiners 
are asked to opine whether the veteran 
meets the diagnostic criteria for PTSD 
and, if so, whether it is at least as 
likely as not (whether there is a 50 
percent or greater probability) that his 
PTSD is linked to his being exposed to 
wounded solders while hospitalized for his 
right shoulder disability during service.  
The examiners are requested to provide a 
rationale for any opinion expressed.

The psychiatrist and psychologist are 
advised that the term "as likely as not" 
does not mean within the realm of 
possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

5.  If the veteran's current address is 
not obtained, the AMC/RO should make 
arrangements to have the veteran's claims 
file reviewed by a VA psychiatrist.  The 
VA psychiatrist should indicate that the 
claims file was reviewed.  Following a 
review of the relevant evidence in the 
claims file, the VA psychiatrist is asked 
to opine whether the veteran meets the 
diagnostic criteria for PTSD and, if so, 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that his PTSD is linked to 
his being exposed to wounded solders while 
hospitalized for his right shoulder 
disability during service.  The examiner 
is requested to provide a rationale for 
any opinion expressed.  

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

6.  The RO must then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit claimed, 
the RO must provide the veteran and his 
representative an SSOC, and an appropriate 
period of time must be allowed for 
response.  Thereafter, the case must be 
returned to this Board for appellate 
review.    

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



